Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: 

---The Abstract exceeds the 50 to 150 words in length. The Office suggests that the abstract is amended to be shortened within the above mentioned range. See above for the Abstract Guidelines.  

Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27, 32-38, 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “The male coupling unit according to claim 1”, however, notice that claim 1 is a cancelled claim. It is unclear and indefinite to what are the metes and bounds of this limitation due to the claim depending on a cancelled claim (see also the 112d rejection below). Based on the disclosure, the Office will assume that a typo occurred and that the applicant meant the claim to depend on independent claim 23. 
Claim 27 L2 recites “the inner diameter” and L3 recites “the outer diameter”, notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for these limitations in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 32 L11-12 and L13-14 recites the limitations of “a rear end of the female coupling body” (L11-12 and L14) and “a front end of the female coupling body” (L12 and L13-14), however, claim 32 already recites in L2-3 already recites “wherein the female coupling body comprising a rear end and a front end”. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if each recitation is distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 32 L11-12 and L13-14 are amended to -- the rear end of the female coupling body—and --the front end of the female coupling body—to overcome this rejection.    
Claim 34 L3-4 recites “the variation of the inner diameter”. First, notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Second, it is unclear and indefinite if the “inner diameter” is part of the rear sealing ring (34) of if this inner diameter is of another previously claimed or unclaimed component. Based on the record (see at least claim 33 which mimics similar language), the Office will assume that the “inner diameter” being claimed is of the rear sealing ring (34). If so, the Office suggests that claim 34 L3-4 are amended to --a variation of an inner diameter of the rear sealing ring—to overcome this rejection.  
Claim 36 L1 recites “the front sealing ring” and L3-4 recites “the variation of the inner diameter”. First, notice that these limitations is/are not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Second, it is unclear and indefinite if the “inner diameter” is part of the front sealing ring (35) of if this inner diameter is of another previously claimed or unclaimed component. Based on the record (see at least claim 35 which mimics similar language), the Office will assume that the “inner diameter” being claimed is of the front sealing ring (35). If so, the Office suggests that claim 36 L3-4 are amended to --a variation of an inner diameter of the front sealing ring—to overcome this rejection.  
Claim 38 L1 recites “the front sealing ring”. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 39 L1-2 recites “A hydraulic coupling device comprising a male coupling unit according to claim 23, and a female coupling unit for a hydraulic coupling device”. Notice that the limitations of “a hydraulic coupling device”, “a male coupling unit” are already recited in intervening claim 23. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if each recitation is distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 39 L1-2 is amended to --The hydraulic coupling device comprising the male coupling unit according to claim 23, and a female coupling unit for the hydraulic coupling device— to overcome this rejection.    
 Claim 39 L12-13 and L14-15 recites the limitations of “a rear end of the female coupling body” (L12-13 and L15) and “a front end of the female coupling body” (L13 and L14-15), however, claim 39 already recites in L3-4 already recites “wherein the female coupling body comprising a rear end and a front end”. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if each recitation is distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 39 L12-13 and L14-15 are amended to -- the rear end of the female coupling body—and --the front end of the female coupling body—to overcome this rejection.    
Claim 40 L5 recites “an opening of the holding block”, however, L3 already recites the same limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 40 L5 is  amended to -- the opening of the holding block— to overcome this rejection.  
Claim 41 L1-2 recites “A hydraulic coupling device comprising a female coupling unit according to claim 32”. Notice that the limitations of “a hydraulic coupling device” and “a female coupling unit” are already recited in intervening claim 32. It is unclear and indefinite if the latter recitations are the same as the previous recitations or if each recitation is distinct from each other. Based on the record, the Office will assume that they are the same limitation. If so, the Office suggests that claim 41 L1-2 is amended to --The hydraulic coupling device comprising the female coupling unit according to claim 32— to overcome this rejection.    
Claim 42 recites the limitation of “the hydraulic coupling device according to claim 39, further comprising a male coupling unit”. Notice that claim 42, depends on intervening claim 39, which also depends on intervening claim 23 which the intervening claims already recites these limitations. It is unclear and indefinite if the latter recitation is the same as the previous recitations or if each recitation is distinct from each other. Based on the record, the Office will assume that they are the same limitation. Also see the 112d rejection below.
Claim(s) 33-38, 40-42, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 and 42 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25, as it was mentioned above, depends on cancelled claim 1, as such, claim 25 is written in an improper dependent claim form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 42 recites “The hydraulic coupling device according to claim 39, further comprising a male coupling unit”. Notice that claim 42, depends on intervening claim 39, which also depends on intervening claim 23 which the intervening claims already recites all of these limitations. As such, claim 42 is written in an improper dependent claim form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-29, 32, 39 and 42 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wilcox (US 4,924,909).
Regarding claim 23, Wilcox (US 4,924,909) teaches in Figs. 1-3 (see at least Fig. 3) of a male coupling unit (nipple 20) for a hydraulic coupling device (see Fig. 1), comprising a male coupling body (body 21) comprising a hollow core comprising a male coupling body center axis (the longitudinal centerline of the coupling) extending in a male coupling body extension direction (see at least Fig. 1 and 3), wherein the male coupling body comprises an inner surface (see the inner surfaces of body 21) wherein the male coupling body further comprising a poppet valve device (see the spring biased valve assembly within nipple 20) arranged in the hollow core, wherein the poppet valve device comprises a poppet device (valve 23), a guide device (adaptor 22), and a spring device (spring 30), wherein a first end of the spring device (the left end) is supported by the poppet device and a second end (the right end) of the spring device is supported by the guide device, wherein the poppet device is movable in relation to the guide device along the male coupling body extension direction between an open and closed position upon compression and extension of the spring device respectively, wherein the guide device is locked in the male coupling body extension direction, wherein the inner surface comprises a thread surface portion (see the threaded surface within body 21 that engages the threaded surface of the adaptor 22 to effectively couple the two components), wherein the guide device comprises an outer surface comprising a thread surface portion configured to engage with the corresponding thread surface portion of the inner surface of the male coupling body for locking the guide portion (see the threaded surface of the adaptor 22 that engages the threaded surface within body 21 to effectively couple/lock the two components). Thus the device of Wilcox meets all the limitations of claim 23. 
Regarding claim 24 and the limitation of the male coupling unit according to claim 23, wherein the guide device comprises a center portion (see the tubular central portion nearest to the valve 23) extending in the male coupling body extension direction and a plurality of legs (see the intermediate portion of the guide 22 that extends from the tubular portion toward the threaded portion of the guide 22 comprising a plurality of bores that allow fluid to flow through the coupling and a plurality of ribs/legs/wings portions surrounding the bores that connects the threaded portion of the guide 22 with the tubular portion of the guide 22) extending in a direction from the first extension direction towards the thread surface portion, forming lead-through channels between the legs, wherein the thread surface portion is formed on the outer ends of the legs; the device of Wilcox meets this limitation as shown in at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention.
Regarding claim 25, as best understood by the Office and the limitation of the male coupling unit according to claim 1 (23), wherein the poppet device comprises a cylindrical hollow core comprising the first end of the spring device, wherein the guide device comprises a cylindrical hollow core comprising the second end of the spring device, wherein the poppet device and guide device are configured to matingly engage each other wherein the spring device is entirely enclosed within the poppet device and the guide device; the device of Wilcox meets this limitation as shown in at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention.
Regarding claim 27 and the limitation of the male coupling unit according to claim 23, wherein the guide device comprises a cylinder portion, wherein the inner diameter of the cylindrical hollow core of the poppet device is larger than the outer diameter of the cylinder portion of the guide portion, wherein the poppet device and guide device matingly engage each other by the guide device being partly inserted into the cylindrical hollow core of the poppet device; the device of Wilcox meets this limitation as shown in at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention.
Regarding claim 28 and the limitation of the male coupling unit according to claim 23, wherein the spring device comprises at least one spring; the device of Wilcox meets this limitation with the spring 30 as shown in at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention.
Regarding claim 29 and the limitation of the male coupling unit according to claim 23, wherein a poppet sealing ring (O-ring 32) is provided in a circumferential groove of the poppet device; the device of Wilcox meets this limitation as shown in at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention.

Regarding claim 39, as best understood by the Office, and the limitation of a hydraulic coupling device comprising a male coupling unit according to claim 23 (see the rejection of claim 23 above), and a female coupling unit (coupler 40) for a hydraulic coupling device (see at least Fig. 1-2), comprising a female coupling body (body 41) comprising a hollow core, wherein the female coupling body comprising a rear end (the left side) and a front end (the right side or the side that receives the nipple 20), a sealing sleeve device (see the sliding sleeve valve assembly comprising at least valve sleeve 43), wherein the sealing sleeve device is supported by a spring device (spring 58) and movable in relation to the female coupling body between a closed and open position upon extension and compression of the spring device respectively (see Figs. 1-2), further comprising a female poppet device (see adaptor 42 with poppet portion 50) fixedly arranged to the rear end of the female coupling body in the hollow core and extending towards the front end of the female coupling body; wherein a rear sealing ring (unnumbered but shown as the rearward seal assembly provided in a groove of the sleeve 43 and sealing against a forward portion of the poppet portion 50 of the adaptor 42 ) is provided along an inner circumferential surface of the sealing sleeve device and adapted to bear against and slide along a front end portion of the female poppet device during movement of the sealing sleeve device, wherein the rear sealing ring is configured to prevent flow of hydraulic fluid between the rear sealing ring and the female poppet device from a rear end of the female coupling body towards a front end of the female coupling body and enable flow of hydraulic fluid between the rear sealing ring and the female poppet device from a front end of the female coupling body towards a rear end of the female coupling body; the device of Wilcox meets this limitation as shown in at least Figs. 1-3 with the device being configured in a similar manner as applicant’s invention. 
Regarding claim 42, as best understood by the Office and the limitation of the hydraulic coupling device according to claim 39, further comprising a male coupling unit (nipple 20); the device of Wilcox meets this limitation as shown in at least Figs. 1-3 with the device being configured in a similar manner as applicant’s invention.

Regarding claim 26, Wilcox (US 4,924,909) teaches in Figs. 1-3 (see at least Fig. 3) a male coupling unit (nipple 20) for a hydraulic coupling device (see Fig. 1), comprising a male coupling body (body 21) comprising a hollow core comprising a male coupling body center axis (the longitudinal centerline of the coupling) extending in a male coupling body extension direction (see at least Fig. 1 and 3), wherein the male coupling body comprises an inner surface (see the inner surfaces of body 21) wherein the male coupling body further comprising a poppet valve device (see the spring biased valve assembly within nipple 20) arranged in the hollow core; wherein the poppet valve device comprises a poppet device (valve 23), a guide device (adaptor 22), and a spring device (spring 30), wherein a first end (the left end) of the spring device is supported by the poppet device and a second end (the right end) of the spring device is supported by the guide device, wherein the poppet device is movable in relation to the guide device along the male coupling body extension direction between an open and closed position upon compression and extension of the spring device respectively, wherein the guide device is locked in the male coupling body extension direction, wherein the inner surface comprises a thread surface portion (see the threaded surface within body 21 that engages the threaded surface of the adaptor 22 to effectively couple/lock the two components), wherein the poppet device comprises a cylindrical hollow core comprising the first end of the spring device, wherein the guide device comprises a cylindrical hollow core comprising the second end of the spring device, wherein the poppet device and guide device are configured to matingly engage each other wherein the spring device is entirely enclosed within the poppet device and the guide device (see at least Figs. 1 and 3 with the device being configured in a similar manner as applicant’s invention). Thus the device of Wilcox meets all the limitations of claim 26.

Regarding claim 32, as best understood by the Office, Wilcox (US 4,924,909) teaches in Figs. 1-3 (see at least Fig. 2) a female coupling unit (coupler 40) for a hydraulic coupling device (see at least Fig. 1), comprising a female coupling body (body 41) comprising a hollow core, wherein the female coupling body comprising a rear end (the left side) and a front end (the right side or the side that receives the nipple 20), a sealing sleeve device (see the sliding sleeve valve assembly comprising at least valve sleeve 43), wherein the sealing sleeve device is supported by a spring device (spring 58) and movable in relation to the female coupling body between a closed and open position upon extension and compression of the spring device respectively (see Figs. 1-2), further comprising a female poppet device (see adaptor 42 with poppet portion 50) fixedly arranged to the rear end of the female coupling body in the hollow core and extending towards the front end of the female coupling body; wherein a rear sealing ring (unnumbered but shown as the rearward seal assembly provided in a groove of the sleeve 43 and sealing against a forward portion of the poppet portion 50 of the adaptor 42) is provided along an inner circumferential surface of the sealing sleeve device and adapted to bear against and slide along a front end portion of the female poppet device during movement of the sealing sleeve device, wherein the rear sealing ring is configured to prevent flow of hydraulic fluid between the rear sealing ring and the female poppet device from a rear end of the female coupling body towards a front end of the female coupling body and enable flow of hydraulic fluid between the rear sealing ring and the female poppet device from a front end of the female coupling body towards a rear end of the female coupling body (the device of Wilcox meets this limitation as shown in at least Figs. 1-3 with the device being configured in a similar manner as applicant’s invention). Thus the device of Wilcox meets all the limitations of claim 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (US 4,924,909) in view of Tisch (US 2,983,533).
Regarding claims 30 and 34-36, while the device of Wilcox does teaches the limitations of a “poppet sealing ring” (O-ring 32), “rear sealing ring” (unnumbered but shown as the rearward seal assembly provided in a groove of the sleeve 43 and sealing against a forward portion of the poppet portion 50 of the adaptor 42) and a front sealing ring (O-ring seals 62) with inner diameters, the device of Wilcox fails to explicitly disclose the presence of circumferential groove in the rings and if the rings are elastomeric/resilient so that the inner diameters are variable having the limitations “the male coupling unit according to claim 23, wherein the poppet sealing ring comprises a circumferential groove (claim 30)”, “the female coupling unit according to claim 32, wherein the rear sealing ring comprises a circumferential groove facing the rear end of the female coupling body, wherein the circumferential groove is configured to provide elasticity and enable the variation of the inner diameter (claim 34)”, “the female coupling unit according to claim 32, wherein a front sealing ring is provided along an inner circumferential surface of the sealing sleeve device at a front end of the sealing sleeve device, wherein the front sealing ring comprises an inner diameter, wherein the inner diameter is variable (claim 35)” and “the female coupling unit according to claim 32, wherein the front sealing ring comprises a circumferential groove facing the rear end of the female coupling body, wherein the circumferential groove is configured to provide elasticity and enable the variation of the inner diameter (claim 36)”. However, resilient seals comprising circumferential grooves are known in the art.
Tisch (US 2,983,533) teaches in Figs. 1-10 (see at least Figs. 6-10) of a method on improving conventional rubber O-ring seals (see for example O-ring 11 in Fig. 2-3) via an improved rubber X-shaped seal having grooves (31-34) and convex lobes (35-37,49-50) that aids in preventing a seal’s tendency to rock, roll or twist which can cause wear, tearing and seal failure while providing multiple resilient points of contact to maintain a fluid tight seal. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the conventional seals of the “poppet sealing ring”, “rear sealing ring” and the “front sealing ring” of the device of Wilcox to be X-shaped rubber seals comprising circumferential grooves (31-34) and convex lobes (35-37,49-50), in a similar manner as taught by Tisch, since such a modification aid in improving the service life of the seals by providing an improved seal structures capable of resisting the rock, roll or twist of the seal which can cause wear, tearing and seal failure while providing multiple resilient points of contact to maintain a fluid tight seal. Thus, the device of the combination of Wilcox in view of Tisch meets all the limitations of claims 30 and 34-36.  
   
Claim(s) 31, 33 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (US 4,924,909) in view of Haunhorst (US 5,123,446).
Regarding claims 31, 33 and 37-38, while the device of Wilcox does teaches the limitations of a “poppet sealing ring” (O-ring 32), “rear sealing ring” (unnumbered but shown as the rearward seal assembly provided in a groove of the sleeve 43 and sealing against a forward portion of the poppet portion 50 of the adaptor 42) and a front sealing ring (O-ring seals 62) with inner diameters, the device of Wilcox fails to explicitly disclose the material of the rings and if the rings are elastomeric so that the inner diameters are variable having the limitations “the male coupling unit according to claim 23, wherein the poppet sealing ring is made of polyurethane (claim 31)”, “the female coupling unit according to claim 32, wherein the rear sealing ring comprises an inner diameter, wherein the inner diameter is variable (claim 33)”, “the female coupling unit according to claim 32, wherein the rear sealing ring is made of polyurethane (claim 37)”, “the female coupling unit according to claim 32, wherein the front sealing ring is made of polyurethane (claim 38)”. However, resilient seals capable of variable dimensions due to their resiliency are known in the art. 
Haunhorst (US 5,123,446) teaches in Figs. 1-7 (see at least Fig. 7) of a coupling assembly comprising at least an O-ring seal 54 made of a resilient material allowing the dimensions of the O-ring seal to vary. C6 L56-63 teaches that the O-ring 54 is an elastomeric O-ring made of buna-N rubber or nytril or if desired of polyurethane or other material having high resistance to cutting yet being soft enough and elastic enough to be capable of forming the desired fluid tight seal. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the “poppet sealing ring”, “rear sealing ring” and the “front sealing ring” of the device of Wilcox to be made of any suitable material such as being made of an elastomer such as polyurethane, in a similar manner as taught by Haunhorst, since such a limitation is a known suitable material for sealing rings (see MPEP 2144.07) which are known to be capable of resisting shear forces but are soft and elastic enough to provide a desired fluid tight sealing force based on the resiliency of the seal. Thus, the device of the combination of Wilcox in view of Haunhorst meets all the limitations of claims 31, 33 and 37-38.   

Allowable Subject Matter
Claims 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art are Ekman (US 5,996,624), Shindelar (US 4,373,551), Torres (US 3,613,726), Stromdahl (US 4,896,697), Haunhorst (US 5,123,446) and Wilcox (US 4,924,909). Ekman, Shindelar, Torres, Stromdahl, Haunhorst and Wilcox teaches of various examples of coupling comprising similar structure and function as applicant’s invention. In particular, Wilcox teaches many of the limitations the claimed invention as explained in the rejections above. However, notice that the closest prior art fails to disclose how the female coupling portion of the hydraulic coupling device is coupled to a holding block via a guiding ring and an expanding ring as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the hydraulic coupling having the limitations: “The hydraulic coupling device according to claim 39, further comprising a holding block, a guiding ring, an expanding ring for fixedly arranging the female coupling unit to the holding block in an opening of the holding block, wherein the guiding ring comprises an outer surface comprising a thread surface portion configured to engage with a thread surface portion of a cylindrical portion of an opening of the holding block fixedly arranging the guiding ring to the holding block, wherein a seat is provided in the opening of the holding block for supporting the expanding ring, wherein an outer surface of the front end portion of the female coupling body comprises a circumferential groove comprising a groove seat, configured to receive the expanding ring, wherein the female coupling unit is adapted to be fixedly arranged to the holding block by being suspended between the guiding ring and the seat, wherein the expanding ring is arranged as a support between the female coupling unit and the seat” and “A hydraulic coupling device comprising a female coupling unit according to claim 32, a holding block, a guiding ring, and an expanding ring for fixedly arranging the female coupling unit to the holding block in an opening of the holding block, wherein the guiding ring comprises an outer surface comprising a thread surface portion configured to engage with a thread surface portion of the cylindrical portion of the opening of the holding block fixedly arranging the guiding ring to the holding block, wherein a seat is provided in the opening for supporting the expanding ring, wherein an outer surface of the front end of the female coupling body comprises a circumferential groove comprising a groove seat, configured to receive the expanding ring, wherein female coupling unit is adapted to be fixedly arranged to the holding block by being suspended between the guiding ring and the seat, wherein the expanding ring is arranged as a support between the female coupling unit and the seat” in combination with all the limitations as claimed in claims 40-41 and as shown in at least Fig. 5a of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753